Citation Nr: 0929091	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2007, the Veteran testified before the Board at the 
RO.


FINDINGS OF FACT

The record does not contain supporting evidence that the 
Veteran's claimed stressor events in service actually 
occurred.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent August 2007 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  In addition, a January 2009 letter explained 
the types of evidence, which could help substantiate a claim 
for service connection for PTSD and specifically asked the 
Veteran to provide specific details regarding any alleged 
stressor events in service.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  In response to the Board's 
August 2007 remand, the RO also attempted to obtain 
corroborating evidence of two of the Veteran's reported 
stressor events in service from the Joint Services Records 
Research Center (JSRRC).

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
Veteran's claim.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the Veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case, the evidence does not 
establish that the Veteran incurred a specific stressor event 
in service, which might form the basis for any current PTSD.  
Accordingly, a VA examination is not necessary.      

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment record reveal that on pre-induction 
examination the Veteran's psychiatric functioning was found 
to be normal.  On his report of medical history at pre-
induction the Veteran did indicate that he had had prior 
depression or excessive worry and nervous trouble.  In June 
1970 the Veteran was noted by medical personnel to be 
experiencing an inability to communicate and lots of tension 
building up within.  A mental health consultation was 
scheduled and it was noted that the Veteran had a history of 
an acute schizophrenic break as a civilian.  It was further 
found that he was on the verge of another psychotic break.  
The diagnosis was schizophrenia vs. schizoaffective disorder 
and the Veteran was admitted to the hospital.  On September 
1971 separation examination psychiatric functioning was again 
found to be normal.  

A March 1969 service personnel record submitted by the 
Veteran shows that he was assigned to the Number Two 
Machinery Room aboard ship for watchstanding, maintenance and 
regular fireman duties.  He was qualified for messenger and 
thrust block watches.  He assisted in the operation and 
maintenance of the main engines and associated machinery.  A 
separate personnel record shows that he reported to the USS 
Kitty Hawk on March 30, 1968. 

An October 1971 treatment note shows that the Veteran was 
complaining of headaches.  He was afraid that the headaches 
would get so bad and become so chronic that he could not be 
well anymore.  He also reported that liked to stay away from 
people for fear he might make a mistake and not be liked.  No 
paranoid thinking was elicited.   

In a stressor statement received in September 2004 the 
Veteran indicated that while he was attached to the USS Kitty 
Hawk in service, he experienced two stressor events.  He 
witnessed an assault, which resulted in death in the forward 
auxiliary area and he also went to the flight deck to assist 
in putting out a fire caused by the crash of an F4B.  Two 
pilots died in the crash.  

VA records from October 2003 to February 2006 show ongoing 
mental health treatment.  A November 2003 history and 
physical shows that the Veteran reported that he had 
nightmares involving being on ship and not being able to get 
off.  He noted that while working on ship he was afraid he 
was going to die every day because he was on the lower level 
where he would not have survived if the ship was attacked and 
where there were no life boats of life jackets.  He indicated 
that he startled easily and had symptoms of re-experiencing 
even while awake.  Once in a while he heard a voice calling 
him but he denied any other auditory hallucinations.  He 
would see cats that no one else saw, as well as white powder 
in a figure form and flashes around the corner of his eyes 
and sometimes in his direct vision.  A separate November 2003 
psychiatric evaluation noted that it seemed like the 
Veteran's agoraphobia was related to his PTSD symptoms (i.e. 
being closed in on the ship).  

A December 2003 psychological evaluation shows that the 
Veteran reported that during service he began to believe that 
he and an African American shipmate had been assigned to the 
engine room due to racial prejudice.  They were responsible 
for cleaning the room even though it was so hot in there that 
if one touched anything they would get burned.  He was 
eventually given other solitary assignments on the ship 
including working in the thrust block and working with one 
other sailor as a gunners mate.  About two years into his 
service, he heard a voice, which he believed was from God, 
indicating that "you'd better learn to be alone."  The 
psychologist diagnosed the Veteran as having agoraphobia with 
panic attacks, marijuana abuse and alcohol abuse.  He showed 
some psychotic symptoms but was guarded in his discussion of 
this.  It was possible that the Veteran had a psychotic break 
while in the Navy but this was certainly not clear.  The 
Veteran did not meet the criteria for PTSD, at least 
according to the stressors he had described because these 
events seemed to have produced a feeling of alienation and of 
being discriminated against and probably did produce anxiety, 
but did not rise to the level of trauma.     

In a November 2004 letter, a private treating psychologist, 
C.A., noted that he had begun individual outpatient 
psychotherapy with the Veteran in November 2000 and had been 
regularly seeing him ever since.  When C.A. first began 
seeing the Veteran he was anxious, somewhat disheveled and 
confused.  Over the prior four years he had had a tendency to 
experience and express paranoid thoughts and ideation.  He 
had had instances where he was harassed by ex supervisors 
from the Burlington Northern Railroad.  He also had 
suspicious thoughts and concerns about his medications and 
whether or not he would be readmitted to the hospital.  He 
ruminated about his experiences with the railroad and also 
began to ruminate about his experiences in the Navy.  He 
described feeling claustrophobic and had nightmares about 
being trapped in the bowels of the ship.  The nightmares had 
lessened somewhat but still continued.  He did not like being 
around people and over the prior several years had isolated 
himself more and more.  He was not currently suicidal but had 
had homicidal thoughts regarding his supervisor and 
superintendent at the railroad in the past.  He was generally 
stable but described intense periods of anxiety and inner 
tension.  

The Veteran had a long history of drug and alcohol abuse.  He 
currently denied drug abuse but used drugs episodically both 
in the Navy as well as after his discharge.  He continued to 
use alcohol but not on a regular basis.  He had difficulty 
sleeping and would stay up for extended periods.  C.A. 
diagnosed the Veteran as having bipolar disorder, Type II, 
predominately depressed, PTSD, recurrent moderate to severe 
polysubstance abuse disorder, alcohol use disorder in 
remission and schizotypal personality disorder.  C.A. 
believed that the Veteran's PTSD was related to his service 
in the Navy and noted that the Veteran may or may not have 
had a pre-existing condition prior to enlistment but since 
his discharge, he had had unstable relationships, unstable 
employment, use and abuse of drugs and alcohol, flashbacks 
and nightmares.  He also had had intrusive thoughts.    

In his August 2005 Notice of Disagreement the Veteran 
indicated that he was put in the thrust block for 24 hours 
while on the Kitty Hawk.  He was there by himself and when he 
was off duty all he did was sleep, eat and take a shower.  He 
had no friends because he stood watch by himself and he had 
been a loner ever since and could not hold a job.  He 
indicated that standing watch in the thrust block was like 
being in a prison.  He did recall going to the medic because 
of headaches he experienced during this duty.  

An August 2005 VA psychiatric consultation produced diagnoses 
of psychosis NOS, etoh dependence in partial remission and 
PTSD.  The Veteran reported that he seriously thought of 
jumping off the Kitty Hawk in service and had considered 
suicide at other times.  He also reported that he experienced 
beatings from his father when he was growing up.  Regarding 
trauma in the military, the Veteran reported that saw a 
fellow shipmate mutilated by the propeller of a plane on the 
Kitty Hawk.  Subsequently he went to donate blood for the 
victim but was unable to, and broke down in tears.  On 
another occasion he witnessed the murder of a fellow shipmate 
by another by blunt trauma.  Also, he worked in the thrust 
block of the ship where against his wishes he was given 
punitive assignments to monitor the main shaft in the lower 
part of the ship.  Temperatures were very high and he had to 
clean the bilges filled with human waste and black oil from 
frequent leaks.  His shifts were 6 hours on and 6 hours off 
continually with no human contact at all when he was on duty.  
He was told that he was in grave danger in the thrust block 
because it was the lowest part of the ship.  There was only 
one light bulb in the chamber and there was no place to sit.  
He saw the area as a very dangerous prison and part of a 
punishment.  He became very depressed, had suicidal feelings 
and hallucinated in the thrust block.  He felt that the walls 
of the chamber were moving in and out in rhythm with his own 
breathing.  He also reported being terrorized by race riots 
on the ship after the Martin Luther King assassination.  

The Veteran reported having current intrusive thoughts of the 
events aboard ship, of having nightmares of being a captive 
on the ship almost every night and distress at reminders of 
the trauma, including physical reactions in the form of 
tachycardia and diaphoresis.  He also reported trying to 
avoid thoughts of the trauma and had used drugs and alcohol 
to block the memories and feelings.  He experienced isolation 
from others, loss of interest in activities, detachment, 
alienation, difficulty with positive emotions such as love 
and joy and a sense of a foreshortened future.  In addition 
he experienced increased arousal in the form of poor sleep, a 
great deal of anger and irritability, poor concentration and 
hypervigilance.  He was always alert, always checked the 
window, stayed hidden in the room while being alert to the 
perimeter and saw peripheral vision movements of rats and 
cockroaches (which he noted were actually present in the 
berthing compartment where he slept aboard ship).

Mental status examination showed mild psychomotor 
retardation, isolated with severe crowd intolerance, 
insomnia, anergia, feeling of helplessness and profuse 
tearfulness at times.  Mood and affect were depressed, 
anxious, tearful at times, with episodic anger.  Thought 
process was linear with some ideas of reference and possible 
visual hallucinations in peripheral vision.  Thought content 
included perseverations of trauma in the Navy with no active 
suicidal or homicidal ideation.  Judgment and insight were 
fair.  The examiner found that the Veteran did meet the 
diagnostic criteria for PTSD.  His atypical presentation as 
well as his comorbid psychosis and substance abuse history 
precluded treatment in the PTSD clinic.  

In a February 2006 letter, C.A. indicated that from the 
beginning of therapy the Veteran reported and complained of 
ongoing nightmares, hypervigilance, paranoia, insomnia, 
substance abuse, social isolation and even some delusions.  
At times he talked about doing something harmful to himself 
but had never formulated a plan.  His nightmares had 
generally revolved around his memories of being on the Kitty 
Hawk.  They revolved around claustrophobic scenes and being 
trapped with no way out as it was sinking.  He did not like 
being indoors even at present.  His preference was to get 
away to the mountains or go fishing.  He had self-medicated 
with drugs and alcohol both in the Navy and since his 
discharge.  His drug and alcohol use interfered with his 
ability to function but it was the only way he was able to 
deal with his fears, memories, flashbacks and paranoias.  He 
continued to have intrusive thoughts about his experience in 
the Navy.  He felt he had been punished by being assigned to 
the propeller shaft room in the ship.  He also felt guilty 
that he was in some respects safe there while some of his 
friends were either injured or killed.  He had continued to 
deteriorate over the past five years to the point that he was 
only marginally functional.  There were times that he felt 
full of rage but could quickly become fearful and tearful.  
He was afraid that he might hurt himself and had had past 
thoughts of hurting others.  He had described mild transient 
hallucinations but their validity was not clear.  

Throughout C.A.'s work with the Veteran there had been an 
underlying theme relating back to the Navy.  He avoided 
watching any movies or reading anything having to do with 
Vietnam or wars in general.  He was particularly distressed 
over the events of September 11.  He was able to initially 
talk about his experiences in the Navy but it became apparent 
that while he talked he got increasingly agitated and tried 
to change the subject.  He did not enjoy a close relationship 
with anyone.  He had difficulty concentrating at times and 
difficulty staying asleep.  Everything the Veteran described 
and exhibited over C.A.s work with him indicated that his 
problems developed during and after his enlistment in the 
Navy.  C.A. diagnosed the Veteran as having bipolar disorder, 
Type II, predominately depressed, PTSD, recurrent moderate to 
severe polysubstance abuse disorder, alcohol use disorder in 
remission and schizotypal personality disorder.

At his April 2007 Board hearing the Veteran testified that 
the evening he arrived on the USS Kitty Hawk (i.e. March 30, 
1968) he witnessed the crash of an F4 aircraft on deck.  He 
got off the mail plane and just after landing he witnessed 
the crash of the F4 and watched support personnel getting 
burned.  On another occasion one of the fellowship mates 
backed into a propeller of one of the planes and medical 
personnel was calling for personnel to give blood to help him 
survive.  When the Veteran was released from his station he 
went through the medical area to help but when he got there 
he saw that the horrible condition the victim was in and he 
found himself too distressed to be able to give any kind of 
assistance.  

In a February 2008 statement the Veteran indicated that his 
assignment on the Kitty Hawk was to work in Engine Room 2.  
He was told that if anything happened to the ship that the 
doors would be shut, he would not be evacuated and he would 
go down with the ship.  He asked on multiple occasions for 
transfer to a different division.  For one tour he was 
transferred to a gunner's mate in a bomb magazine but then 
transferred back to the engine room because of the need for 
qualified personnel.  He was not the only sailor who 
struggled with being assigned to the engine room.  He 
remembered watching others jump overboard to escape their 
engine room assignment.  He remembered feeling helpless and 
understanding why they would jump.  

In the August 2007 remand the Board instructed the Appeals 
Management Center (AMC) to send a request to the U.S. Army 
Joint Services Records Research Center (JSRRC) to research 
whether on or about March 30, 1968 an F4 crashed on the deck 
of the carrier.  Also, if the Veteran could provide more 
specific information regarding the shipmate who backed into 
the propeller, the AMC was instructed to send a request to 
JSRRC see if this incident could be corroborated.  

In July 2008, the AMC sent a request to the JSSRC for 
corroborating information related to the two reported 
stressors.

In an August 2008 response, JSSRC indicated that it had 
reviewed 1967 through 1969 command histories for the USS 
Kitty Hawk.  The histories documented two flight deck 
aircraft accidents while the Veteran was in service.  On 
April 30, 1968 a VF-144 F-4B made a barricade engagement on 
the flight deck and swerved, causing the aircraft to go over 
the side of the ship suspended only by the barricade strap 
with the nose of the aircraft dragging in the water.  The 
pilot ejected and was recovered and the radar intercept 
operator (RIO) safely egressed the aircraft.  On March 22, 
1969 an F-4B aircraft on night recovery sustained a nose 
landing gear failure upon landing on the flight deck.  
Neither crewmember was injured.  The response also indicated 
that JSRRC was unable to document the injury to the 
individual who backed into a propeller and noted that it 
would require a more definitive time period within 30 days 
(and the name of the individual if known) in order to conduct 
deck log research to verify the injury.  

III.  Law and Regulations

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), which includes the criteria for 
a diagnosis of PTSD.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he or she did engage in combat, but 
that the alleged stressor is not combat related, then his or 
her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
that corroborate his or her testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 
10 Vet. App. 128, 142 (1997).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As combat service is neither shown nor alleged, corroborating 
evidence is necessary to establish that the Veteran's claimed 
stressor events actually occurred.  See Zarycki, 6 Vet. App. 
91, 98 (1993); Cohen, 10 Vet. App. 128, 142 (1997).  In the 
instant case, however, the record does not contain such 
corroborating evidence.  The AMC did attempt to obtain 
corroborating evidence from JSSRC regarding two of the 
Veteran's reported stressors, the witnessing of the F4 crash 
and the occurrence of the propeller injury.  JSSRC's research 
did not result in findings, which tended to corroborate 
either of these two reported events.  JSSRC did find that a 
plane crash occurred one month later (on April 30, 1968) than 
the one the Veteran reportedly witnessed (on March 30, 1968).  
Unlike the crash reported by the Veteran, however, this crash 
did not involve a fire or any crew members or flight 
personnel getting burned.  Nor did the JSSRC find 
documentation of any other crashes aboard ship while the 
Veteran was in service, which involved fire, with resulting 
burns.  The JSRRC was also unable to document the alleged 
propeller incident, noting that it would require a more 
definitive time period within 30 days for deck log research 
to verify the injury, and the name of the individual injured, 
if known.  Consequently, the JSSRC findings do not 
corroborate either of these reported stressor events.  Nor is 
there any other evidence of record, which provides such 
corroboration.  

Similarly, the record does not contain any corroborating 
evidence of the Veteran's additional reported stressful 
experiences including victimization during a race riot aboard 
ship after the Martin Luther King assassination, a murder of 
a fellow shipmate by blunt trauma and intense fear of death 
at being stationed in the lowest part of the ship.  Also, 
there is not sufficient specific information of record 
(either the Veteran's own reports or other information) to 
support a request to JSRRC or other source to attempt to 
corroborate these stressors.  Notably, the Veteran has not 
included any names or dates in conjunction with the reported 
killing and race riots.  Additionally, in regard to the 
Veteran's reported fear in conjunction with working in the 
lowest part of the ship, there is no evidence, which tends to 
corroborate that the Veteran experienced a level of fear that 
was sufficiently intense to constitute a traumatic event for 
purposes of supporting a diagnosis of PTSD. 

Given that the record does not contain any credible 
supporting evidence that any of the Veteran's reported 
stressor events actually occurred, the Board does not have a 
basis for awarding service connection for PTSD.  38 C.F.R. § 
3.304(f).  The preponderance of the evidence is against this 
claim and it must be denied.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


